In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2654
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                 v.

GERMAINE DALHOUSE,
                                              Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
      for the Northern District of Indiana, South Bend Division.
                 No. 06 CR 105—Allen Sharp, Judge.
                          ____________
       ARGUED APRIL 10, 2008—DECIDED JULY 24, 2008
                          ____________


  Before EASTERBROOK, Chief Judge, and ROVNER and SYKES,
Circuit Judges.
  SYKES, Circuit Judge. When the government introduces
a defendant’s confession to supplement an otherwise
legally inadequate case, the Supreme Court requires
corroborating evidence to show that the confession is
trustworthy. See Opper v. United States, 348 U.S. 84, 89
(1954). This “corroboration rule” is at the center of this
case.
 Germaine Dalhouse was convicted of carrying a gun
while being an illegal-drug user. See 18 U.S.C. § 922(g)(3).
2                                              No. 07-2654

He claims the government was wrongly allowed to
present his confession to the jury without first producing
corroborating evidence that it was trustworthy. We dis-
agree and affirm his conviction. The corroboration rule is
satisfied if the government presents enough evidence
independent of the confession to allow a jury to convict.
The government did that here, so there was no need
for additional corroboration.


                      I. Background
  Most of the facts are uncontested. Germaine Dalhouse
was arrested early one morning by police in Elkhart,
Indiana, who subsequently discovered that he was
carrying a loaded gun for which he had a permit. He
was ultimately released but later admitted to police that
he was a habitual marijuana user and that he had both
carried the gun and smoked marijuana the day he was
arrested. Based in part on these statements, Dalhouse
was indicted, tried, and convicted for possessing a gun
while being an illegal-drug user. See 18 U.S.C. § 922(g)(3).
  Dalhouse didn’t seriously contest two of the three
elements of the crime: that he carried a gun and that the
gun crossed state lines. The main issue at trial was the
third element: whether he was “an unlawful user of or
addicted to any controlled substance” when he possessed
the gun. Id. On that element the government offered two
pieces of evidence. First was the testimony of Christopher
“Wing Ding” King, a friend of Dalhouse who was
present when he was arrested. King, who is now serving
a 40-year state-prison sentence for dealing cocaine,
testified that he had smoked marijuana with Dalhouse
only minutes before Dalhouse was arrested. King also
No. 07-2654                                             3

testified that he had known Dalhouse for about two and a
half months, would see him about every other day, and
would smoke marijuana with him whenever they were
together. The second piece of evidence was the video-
tape of Dalhouse’s confession, which was played for
the jury. In his confession Dalhouse admitted to daily
marijuana use “since high school,” admitted to smoking
marijuana the day of his arrest, and admitted to carrying
a gun the day he was arrested.
  Dalhouse’s attorney argued to the jury that “Wing Ding”
King was a liar and pointed to contradictions between
Dalhouse’s confession and King’s testimony. But his
primary trial strategy was to try to keep Dalhouse’s
confession out of evidence. He argued to the district
court that the confession could be admitted only if it was
sufficiently corroborated by other evidence, which he
claimed was lacking. The court rejected this argument,
noting there was ample evidence apart from Dalhouse’s
confession to send the case—with the confession—to the
jury. The jury returned a verdict of guilty. Dalhouse was
sentenced and now appeals.


                      II. Analysis
  The sole issue on appeal is the applicability of the
“corroboration rule,” a common-law principle that was
developed to prevent the government from relying too
heavily on confessions, which were once thought to be
unreliable. See generally 2A CHARLES ALAN WRIGHT,
FEDERAL PRACTICE AND PROCEDURE § 414 & n.33 (3d ed.
2000); 1 MCCORMICK ON EVIDENCE § 145 & n.28 (Kenneth S.
Broun ed., 6th ed. 2006). The rule—which is premised on
the idea that the pressure of criminal investigations may
4                                                 No. 07-2654

lead suspects to falsely confess to crimes that never
occurred—forbids the government from obtaining a
conviction by relying solely on a defendant’s confession.
What is needed is proof in addition to the defendant’s
admissions—corroborating evidence—to show that the
confession is trustworthy.
  The required level of corroboration depends on the
government’s case. Sometimes the government uses a
defendant’s admissions to bolster a case that is already
legally adequate. When that happens, no additional
corroboration is necessary. See United States v. Calderon,
348 U.S. 160, 167 (1954). There is independent evidence
of the defendant’s guilt and therefore no danger that the
government is relying solely on the defendant’s uncorrobo-
rated confession to convict. See Smith v. United States,
348 U.S. 147, 156 (1954) (either “independent evidence or
corroborated admissions” are sufficient). By contrast, if
the government uses the defendant’s admissions to
prove an element of the crime that can’t otherwise be
adequately proven, then the defendant’s statement must
be corroborated. Opper, 348 U.S. at 91. Most commonly,
that is accomplished by presenting evidence that a few
of its key assertions are true, which is sufficient to show
that the statement as a whole is trustworthy. United States
v. Trombley, 733 F.2d 35, 37-38 (6th Cir. 1984).
  What the rule accomplishes is open to debate. An
impressive number of critics have suggested that the
rule is unnecessary, particularly given the development
of modern constitutional confession law, notably Miranda
v. Arizona, 384 U.S. 436 (1966), and the voluntariness
requirement, see Jackson v. Denno, 378 U.S. 368, 376 (1964),
which protect suspects against coercive police interroga-
tions. See, e.g., United States v. Dickerson, 163 F.3d 639, 641
No. 07-2654                                                        5

n.2 (D.C. Cir. 1999) (criticizing the corroboration rule and
citing other critical scholarship); 1 MCCORMICK ON EVI-
DENCE § 145 & n.28 (same). For our purposes the criti-
cism is beside the point because the Supreme Court has
adopted the rule for the federal courts and has neither
overruled nor curtailed it. 2A CHARLES ALAN WRIGHT,
FEDERAL PRACTICE AND PROCEDURE § 414 & nn.38-40. But
it is worth clarifying that the rule is designed to serve
different purposes than Miranda and the voluntariness
requirement. While these doctrines seek to protect
suspects from coercive police tactics during custodial
interrogations, the corroboration rule is premised on the
idea that suspects may give false confessions voluntarily.
See Smith, 348 U.S. at 153. To protect against that, the
rule requires prosecutors to present evidence in addition
to a defendant’s own confession, and this evidentiary
“reinforcement” reduces the potential for an erroneous
conviction.
  This brings us back to Dalhouse’s argument. He invokes
the corroboration rule to argue that his confession
should not have been admitted in the first place. The
problem is that the corroboration requirement does not
affect the admissibility of a confession, at least not in this
circuit. United States v. Grizales, 859 F.2d 442, 444-45 (7th
Cir. 1988); see also Calderon, 348 U.S. at 161 (considering
corroboration as distinct from admissibility). Instead, it
governs the type of evidence necessary for a convic-
tion—essentially, the sufficiency of the evidence. Although
this view is not shared by every jurisdiction,1 it has been


1
  See, e.g., People v. McMahan, 548 N.W.2d 199, 201 (Mich. 1996);
see also United States v. Dickerson, 163 F.3d at 642 (characterizing
                                                       (continued...)
6                                                      No. 07-2654

the long-standing interpretation in this circuit, and
Dalhouse has not given us any reason to reconsider it. Nor
do we agree with Dalhouse’s claim that we modified this
circuit’s approach to the corroboration rule in United
States v. Howard, 179 F.3d 539, 543 (7th Cir. 1999), where
we briefly referred to the D.C. Circuit’s somewhat dif-
ferent take on the rule in United States v. Dickerson, 163
F.3d at 642. That kind of passing reference was not
intended—nor would it have sufficed—to overrule well-
established circuit precedent, which can be accomplished
only explicitly and by an opinion circulated to the
whole court. See 7TH CIR. R. 40(e); Brooks v. Walls, 279
F.3d 518, 522-23 (7th Cir. 2002).
  What Dalhouse might have argued instead is that there
was too little evidence to convict him independent of his
confession. But that argument, too, would fail. We review
sufficiency-of-the-evidence challenges de novo, United
States v. Fujii, 301 F.3d 535, 539 (7th Cir. 2002), and view
the evidence in the light most favorable to the govern-
ment, Grizales, 859 F.2d at 444. There was plenty of evi-
dence here—independent of the confession—to support a
conviction. As we have already noted, Dalhouse con-
cedes the government presented enough independent
evidence to prove two out of three elements of the crime.


1
   (...continued)
corroboration requirement as “hybrid rule having elements both
of admissibility and sufficiency”); United States v. Sapperstein,
312 F.2d 694, 696 (4th Cir. 1963) (characterizing corroboration
as an admissibility requirement); 1 MCCORMICK ON EVIDENCE
§ 146 (citing cases). But see United States v. White, 77 F. App’x 624
(4th Cir. 2003) (citing Sapperstein but evaluating corrobora-
tion issue as a sufficiency-of-the-evidence question).
No. 07-2654                                               7

On the disputed element—whether Dalhouse was a
marijuana user when he possessed the gun—there was also
sufficient independent evidence. “Wing Ding” King
testified that he and Dalhouse smoked marijuana reg-
ularly and had done so only minutes before Dalhouse was
found to have a handgun. That evidence would have
allowed the jury to conclude that Dalhouse was a mari-
juana user. So there was no danger that the government
was relying solely on an uncorroborated confession to
convict Dalhouse.
  It is true, as Dalhouse notes, that King suffered from
major credibility problems. Some of King’s testimony
contradicted earlier statements he had made to police, as
well as Dalhouse’s statements. King also admitted he
had drunk hard liquor and had probably smoked crack
cocaine the day of Dalhouse’s arrest, both of which
might have affected his memory. To make matters worse,
King’s motive for testifying was open to question: federal
prosecutors had apparently offered to recommend leniency
in his pending state-court drug case in return for his
testimony.
  But these credibility issues were for the jury—not for the
district court or for us. King claimed to have an accurate
memory of the relevant events and swore that his testi-
mony was true. The jury was permitted—though not
required—to believe him. The evidence was there-
fore sufficient, and the judgment of the district court is
AFFIRMED.




                   USCA-02-C-0072—7-24-08